Exhibit 10.2

 

Prestige Capital Corporation

 



400 KELBY STREET, 14TH FLOOR, FORT LEE, NEW JERSEY 07024 (201) 944-4455

 

Purchase and Sale Agreement (“Agreement”)

 

1. ASSIGNMENT. PRESTIGE CAPITAL CORPORATION (“Prestige”) hereby buys and ADEX
CORPORATION (“Seller”) hereby sells, transfers and assigns all of Seller’s
right, title and interest in and to those specific accounts receivable owing to
Seller as set forth on the assignment forms provided by Prestige (the
“Assignments”) together with all rights of action accrued or to accrue thereon,
including without limitation, full power to collect, sue for, compromise, assign
or in any other manner enforce collection thereof in Prestige’s name or
otherwise. All of Seller’s accounts receivable and contract rights which are
presently or at any time hereafter assigned by Seller, and accepted by Prestige,
are collectively referred to as (the “Account(s)”).

 

2. ADVANCE. Upon Prestige’s receipt and acceptance of each Assignment, Prestige
shall pay to Seller EIGHTY percent (80%) of the face value of the Accounts and
unbilled yet earned Accounts therein described (the “Down Payment”).
Notwithstanding anything to the contrary contained in this Agreement, the
maximum outstanding balance of Seller to Prestige shall be $5,000,000 (“Maximum
Advance”).

 

3. RESERVE. Prestige will hold in reserve the difference between the Purchase
Price (hereinafter defined) and the Down Payment (the “Reserve”) and provided
there are no outstanding chargebacks or disputes, will pay to Seller, the
Reserve, less any sums due Prestige hereunder, three (3) business days from the
date on which the Accounts have been collected in good funds, charged back
and/or deemed collected by Prestige due to an account debtor’s insolvency. For
purposes of this Agreement, the term “Purchase Price” shall mean the net face
value of Accounts, less; Prestige’s discount fee described in paragraph 4 below,
returns, credits, allowances and discounts; and less all other sums charged or
chargeable to Seller’s Accounts.

 

4. DISCOUNT. Prestige’s purchase of the Accounts from Seller shall be at a
discount fee which is deducted from the face value of each Account upon
collection. The discount fee, which shall be based on the number of days an
Account is outstanding from the date of the Down Payment, shall be as follows:
If paid within 30 days a discount fee of 1.80%; if paid within 40 days a
discount fee of 2.40%; if paid within 50 days a discount fee of 3.00%; if paid
within 60 days a discount fee of 3.60%; if paid within 70 days a discount fee of
4.20%; if paid within 80 days a discount fee of 4.80%; if paid within 90 days a
discount fee of 5.40%; if paid within 100 days a discount fee of 6.00% and an
additional 1.5% for each 10 day period thereafter until the Account is paid in
full.

 

5. WARRANTIES, REPRESENTATION AND COVENANTS. As an inducement for Prestige’s
entering into this Agreement and with full knowledge that the truth and accuracy
of the warranties, representations and covenants in this Agreement are being
relied upon by Prestige, instead of the delay of a complete credit
investigation, Seller warrants, represents and covenants that:

 

(a)Seller is properly licensed and authorized to operate the business of telecom
staffing;

 

(b)Seller is the sole and absolute owner of the Accounts and has the full legal
right to make said sale, assignment and transfer;

 

(c)The correct amount of each Account will be set forth on the Assignments;

 

(d)Each Account is an accurate and undisputed statement of indebtedness from an
account debtor for a sum certain, without offset or counterclaim and which is
due and payable in ninety days or less;

 

(e)Each Account is an accurate statement of a bona fide sale, delivery and
acceptance of merchandise or performance of service by Seller to an account
debtor;

 

(f)Seller does not own, control or exercise dominion in any way whatsoever, over
the business of any account debtor;

 

(g)All financial records, statements, books or other documents shown to Prestige
by Seller at any time either before or after the signing of this Agreement are
true and accurate;

 

(h)Seller will not under any circumstance or in any manner whatsoever, interfere
with any of Prestige’s rights under this Agreement;

 

(i)Seller has not and will not, at any time, permit any lien, security interest
or encumbrance to be created upon any of its accounts receivable (except for a
UCC filed by Eustis Cable, LTD, against Seller’s AT&T receivables) and/or its
inventory without the prior written consent of Prestige;

 

(j)Seller will not change or modify the terms of the Accounts with any account
debtor unless Prestige first consents, in writing;

  

 

 

 

(k)Seller will notify Prestige, in writing, in advance of: any change in
Seller’s place of business; Seller having or acquiring more than one place of
business; any change in Seller’s chief executive office; and/or any change in
the office or offices where Seller’s books and records concerning accounts
receivable are kept;

 

(l)Seller will immediately notify Prestige of any proposed or actual change of
the Seller’s and/or any account debtor’s identity, legal entity or corporate
structure;

 

(m)A notification letter from Seller and/or all invoices will state on their
face that the Accounts represented thereby have been assigned to Prestige and
are to be paid directly to Prestige; and

 

(n)No Account shall be on a bill-and-hold, guaranteed sale, sale-and-return,
sale on approval, consignment or any other repurchase or return basis;

 

The warranties, representations and covenants contained in this paragraph 5
shall be continuous and be deemed to be renewed each time Seller assigns
Accounts to Prestige. Notwithstanding the provisions contained in paragraph 6 of
this Agreement, Prestige shall have recourse against the Seller in the event
that any of the warranties, representations and covenants set forth in this
paragraph 5 are breached.

 

6. NO RECOURSE. Prestige shall have no recourse against Seller if payments are
not received solely due to the “Insolvency” of an account debtor within 100 days
of invoice date. For purposes of the foregoing, Insolvency shall be deemed to
have occurred only when: (a) a voluntary or involuntary bankruptcy proceeding
for the relief of an account debtor under either Chapter 7 or Chapter 11 shall
have been instituted in a United States Bankruptcy Court; (b) a receiver is
appointed for the whole or any part of the property of an account debtor; (c) an
account debtor’s assets shall have been sold under a writ of execution or
attachments, or a writ of execution shall have been returned unsatisfied; (d) an
account debtor shall have absconded; or (e) an account debtor’s assets shall
have been sold under levy by any taxing authority or by a landlord.

 

7. CHARGE-BACK. In the event that any Account is not paid within 100 days of
invoice date for any reason whatsoever (other than as a result of an account
debtor’s Insolvency), including, without limitation, any alleged defense,
counterclaim, offset, dispute or other claim (real or merely asserted) whether
arising from or relating to the sale of goods or rendition of services or
arising from or relating to any other transaction or occurrence, then in any
such event Prestige shall have the right to chargeback such Account to Seller.
No chargeback shall be deemed a reassignment to Seller of the Account involved.
Seller acknowledges that all amounts chargeable to Seller’s account under this
Agreement shall be payable by Seller on demand.

 

8. NOTICE OF DISPUTE. Seller must immediately notify Prestige of any disputes
between any account debtor and Seller.

 

9. SETTLEMENT OF DISPUTE. Prestige may, at its option, settle any dispute with
any account debtor. Such settlement does not relieve Seller of any of its
obligations under this Agreement.

 

10. SOLE PROPERTY. Once Prestige has purchased the Accounts, the payment from
account debtors relative to the Accounts is the sole property of Prestige. Any
interference by Seller with this payment will result in civil and/or criminal
liability.

 

11. SECURITY INTEREST. As a further inducement for Prestige to enter into this
Agreement, and as security for the prompt performance, observance and payment of
all obligations owing by Seller to Prestige, Seller hereby grants to Prestige a
continuing security interest in and lien upon the following (herein collectively
referred to as the “Collateral”): all accounts, inventory, machinery and
equipment, instruments, documents, chattel paper and general intangibles (as
such terms are defined in the Uniform Commercial Code), whether now owned or
hereafter created or acquired by Seller, wherever located, and all replacements
and substitutions therefore, accessions thereto, and products and proceeds
thereof, and all property of Seller at any time in Prestige’s possession.

 

12. FINANCING STATEMENTS. Seller will, at its expense perform all acts and
execute all documents requested by Prestige at any time to evidence, perfect,
maintain and enforce Prestige’s security interest and other rights in the
Collateral and the priority thereof.

 

13. HOLD IN TRUST. Seller will hold in trust and safekeeping, as the property of
Prestige and immediately turn over to Prestige, the identical check or other
form of payment received by Seller if payment on the Accounts comes into
Seller’s possession. Should Seller come into possession of a check comprising
payments owing to both Seller and Prestige, Seller shall turnover said check to
Prestige. In the event a payment belonging to Prestige is improperly deposited
into Seller’s bank account, Prestige reserves the right to impose liquidated
damages upon Seller of up to 12% of the amount of any payment so improperly
deposited. Notwithstanding the foregoing, Prestige agrees to waive the
aforementioned penalty on no more than three occasions provided that on such
occasions Seller remits, in full, the improperly deposited funds to Prestige
within 2 business days of receipt.

 

14. FINANCIAL RECORDS. Seller will furnish to Prestige financial statements and
such other information as is, from time to time, requested by Prestige.

 

 2 

 

 

15. BOOK ENTRY. Seller will immediately, upon the sale of the Accounts, make the
proper entry on its books and records disclosing the absolute sale of the
Accounts to Prestige.

 

16. POWER OF ATTORNEY. In order to implement this Agreement, Seller irrevocably
appoints Prestige its special attorney in fact or agent with power to:

 

(a)Strike out Seller’s address on any correspondence to any account debtor and
put on Prestige’s address;

 

(b)Receive and open all mail addressed to Seller via Prestige’s address;

 

(c)Endorse the name of Seller or Seller’s trade name on any checks or other
evidences of payment that may come into the possession of Prestige in connection
with the Accounts;

 

(d)Upon a default, in Seller’s name, or otherwise, demand, sue for, collect any
and all monies due in connection with the Accounts; and

 

(e)Upon a default, compromise, prosecute or defend any action, claim or
proceeding relative to the Accounts;

 

The authority granted to Prestige shall remain in full force and effect until
the Accounts are paid in full and the entire indebtedness of Seller to Prestige
is discharged.

 

17. ADDITIONAL NOTIFICATION; VERIFICATION OF ACCOUNTS

 

(a)Without in any way limiting the terms and provisions of paragraph 5 (m)
hereinabove, Prestige may, upon default by Seller and in its sole discretion,
notify any account debtor to make payment on any of Seller’s open invoices to
Prestige; and

 

(b)Prestige, or any of its agents, may at any time verify the Accounts by any
means deemed appropriate by Prestige.

 

18. NO ASSUMPTION. Nothing contained in this Agreement shall be deemed to impose
any duty or obligation upon Prestige in favor of any account debtor and/or any
other party in connection with the Accounts.

 

19. FUTURE ASSIGNMENTS. Seller may from time to time, at Seller’s option, sell,
transfer and assign different Accounts to Prestige. The future sale of any
Accounts shall be subject to and governed by this Agreement and such Accounts
shall be identified by separate and subsequent Assignments.

 

20. DISCRETION. Nothing contained in this Agreement shall be construed to impose
any obligation upon Prestige to purchase Accounts from Seller. Prestige shall at
its sole discretion determine which Accounts it shall purchase. Further,
Prestige shall have the absolute right at any time to cease accepting any
further Assignments from Seller.

 

21. LEGAL FEES; EXPENSES. Seller will pay on demand any and all collection
expenses and reasonable outside legal counsel’s fees that Prestige incurs in the
event it should become necessary for Prestige to enforce its rights under this
Agreement. In addition, once the Agreement becomes effective, Seller will pay on
demand all costs and expenses incurred by Prestige in any way relating to the
transactions contemplated by this Agreement, including, without limitation, all
reasonable attorneys’ fees, Federal Express costs (or similar expenses), wire
transfer costs, certified mail costs, facsimile transmission costs and lien
search costs.

 

22. BINDING ON FUTURE PARTIES. This Agreement shall inure to the benefit of and
is binding upon the heirs, executors, administrators, successors and assigns of
the parties hereto, except that Seller may not assign or transfer any or all of
its rights and obligations under this Agreement to any party without the prior
written consent of Prestige.

 

23. WAIVER; ENTIRE AGREEMENT. No failure or delay on Prestige’s part in
exercising any right, power or remedy granted to Prestige herein, will
constitute or operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right set forth herein. This
Agreement contains the entire agreement and understanding of the parties hereto
and no amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement, will in any event be effective unless the same is
in writing and signed and delivered by Prestige.

 

24. NEW JERSEY LAW. This Agreement shall be deemed executed in the State of New
Jersey and, in all respects shall be governed and construed in accordance with
the laws of the State of New Jersey.

 

25. INDEMNITY. Seller shall hold Prestige harmless from and against any action
or other proceeding brought by any account debtor against Prestige arising from
Prestige’s collecting or attempting to collect any of the Accounts, absent any
gross negligence or willful misconduct by Prestige.

 

 3 

 

 

26. TERM. This Agreement will remain in effect for nine (9) months from the date
that this Agreement becomes effective (the “Term”). Thereafter, the Term will be
automatically extended for successive periods of nine (9) months each unless
either party provides the other with a written notice of cancellation of at
least forty-five (45) days prior to the expiration of the initial Term or any
renewal Term; provided, however, Prestige may cancel this Agreement at any time
upon forty-five (45) days notice to Seller. In the event of a breach by Seller
of any term or provision of this Agreement or upon Seller’s insolvency or the
insolvency of any guarantor of Seller’s obligations herein, Prestige shall have
the right to cancel this Agreement, and all of Seller’s obligations to Prestige
herein shall be immediately due and payable. In the event of cancellation, the
provisions of this Agreement shall remain in full force and effect until all of
the Accounts and all of Sellers obligations to Prestige have been paid in full.

 

27. EARLY TERMINATION. In the event that Seller wishes to terminate the
Agreement prior to the expiration of the Term, then in addition to paying
Prestige all other obligations due under this Agreement, Seller shall also pay
Prestige an early termination fee equal to $50,000 per month for each month
remaining under the Term, provided, however, that Prestige will waive the
remaining early termination fee should Seller replace this facility with a
non-factoring financing facility at any time after the initial five (5) months
of the first Term (“Initial Period”) and provided, further, that in the event
this Agreement is terminated prior to the Initial Period and replaced with a
non-factoring financing, then the early termination fee shall only be equal to
$50,000 per month for each month remaining until the expiration of the Initial
Period. Seller shall provide Prestige with written notice fifteen days prior to
an early termination.

 

28. INVALID PROVISIONS. If any provision of this Agreement shall be declared
illegal or contrary to law, it is agreed that such provision shall be
disregarded and this Agreement shall continue in force as though said provision
had not been incorporated herein.

 

29. EFFECTIVE. This Agreement shall become effective when it is accepted and
executed by an authorized officer of Prestige. Facsimile machine or PDF copies
of an original signature by either party on this Agreement shall be binding as
if said copies were original signatures.

 

30. JURY WAIVER. The parties hereto hereby mutually waive trial by jury in the
event of any litigation with respect to any matter connected with this
Agreement.

 

    Accepted:       ADEX CORPORATION   PRESTIGE CAPITAL CORPORATION       By:
/s/ Roger Ponder   By: /s/ Harvey L. Kaminski   ROGER PONDER, CEO     HARVEY L.
KAMINSKI, President/CEO       This 27th day of February, 2018   This 27th day of
February, 2018

 

In consideration of the foregoing Agreement, each of the undersigned hereby
personally agrees to be jointly and severally liable for any damages suffered by
Prestige Capital Corporation by virtue of the breach of any warranty,
representation or covenant made by Seller in paragraph 5 above.

   

Date: February 27, 2018 By: /s/ Roger Ponder     ROGER PONDER, Individually

 

On this _______ day of ______________in the year _______ before me, the
undersigned, a notary public in and for the said state, personally appeared
______________________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me, he/she/they executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

  

        State: ________________ Notary Public (Signature)   Notary- Print Name  
Commission Expires: _____________

   

Date: February 27, 2018 By: /s/ Keith Hayter     KEITH HAYTER, Individually

  

On this _______ day of ______________in the year _______ before me, the
undersigned, a notary public in and for the said state, personally appeared
______________________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me, he/she/they executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

  

        State: ________________ Notary Public (Signature)   Notary- Print Name  
Commission Expires: _____________

 

4



 

